DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The Amendment filed on 06/22/2022 has been entered.  In the Amendment claims 1, 9, 13, 18 and 20 have been amended.  Claims 8 and 15 have been cancelled.  Claims 1, 4, 6-7, 9-14 and 17-24 are pending for examination.
	The amendment to claim 22 has overcome the 112(b) rejection with regard to claim 22.
	Any References cited but not appearing in any current Form 892 may be found in previous Form 892’s or IDS’s.
Response to Arguments
	Applicant’s arguments filed on 06/22/2022 have been fully considered but they are considered moot.  Independent claims 1, 13, and 20 have been amended to include subject matter and limitations that were not presented in the original claims examined.  Thus, the claim rejections based on the prior art have been amended to include art to meet the amended claim limitation and/or previously presented art has been further analyzed to meet the claim limitations.  
  	With regard to the argument pertaining to the 112(b) rejection to claim 17, the argument is persuasive.  Therefore the 112(b) rejection to claim 17 is withdrawn.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1, 4, 6-7, 9, 12 and 20-24  is/are rejected under 35 U.S.C. 103 as being unpatentable over Ingimundarson (US 2006/0135903) in view of Brookover (US 2016/0008157) and in further view of Hu (US 2011/0146032).
Regarding claim 1, Ingimundarson discloses a connector (in an embodiment of Figs. 7 – 29; see annotated Fig. 7 below), comprising: 

    PNG
    media_image1.png
    559
    406
    media_image1.png
    Greyscale




a buckle assembly 32 ([0106]) having a base part 26 (part of bracket assembly 26, see annotated Fig. 21 below, [0134]); 


    PNG
    media_image2.png
    334
    363
    media_image2.png
    Greyscale


a strap mount 26 (see annotated Fig. 21 above showing bracket parts [first mount part and second mount part] of bracket assembly 26) depending from the buckle assembly (see annotated Fig. 21), the strap mount integrally connected to the base part (Fig. 21), the strap mount having one or more mount parts ([bracket]) extending away from the base part (annotated Fig. 21), each mount part having a connection interface at an end portion thereof (annotated Fig. 21) configured to secure a textile strap (see force strap 18, annotated Fig. 21, [0125]); wherein the one of more mount parts include first and second mount parts extending in first and second directions, respectively, at first and second angles (Fig. 21), respectively, relative to a center lateral axis of the base part, the first and second angles being different from one another (annotated Fig. 21); wherein the first and second mount parts are divided by a clearance formed through a thickness of the strap mount (annotated Fig. 21), the first and second mount parts commence at the clearance (annotated Fig. 21).
	Ingimundarson in the first embodiment of Figs. 7-29 does not explicitly disclose the buckle assembly has a lever pivotally and lockingly connected to a pivot point to a base part.
	Ingimundarson teaches in a second embodiment of Figs. 56-59 an analogous buckle assembly 189, 193, 190 (base element 189, base element 193, lever body 190, [0227]-[0228]) having a base part 193, 197 (protruding element 197, [0228]), and an analogous strap mount 191, 195 (brackets, 191, 195, [0227]-[0228]) wherein the buckle assembly has a lever 190 pivotally and lockingly connect to a pivot point to an analogous brace part 189, 193 ([0229]).
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to provide that the buckle assembly of the connector of the first embodiment of Ingimundarson (Figs. 7-29) has a lever pivotally and lockingly connect to a pivot point to an analogous brace part, as taught by a second embodiment of Ingimundarson (Figs. 56-59) in order to provide an improved connector that simplifies donning of the bracket (Ingimundarson, [0227]).
Ingimundarson as combined discloses the invention as described above.
Ingimundarson as combined does not disclose a strap mount formed from a polymeric material and flexibly depending from the buckle assembly and the strap mount integrally connected to the base part such that the base part is rigid when the strap mount bends relative thereto.
Brookover teaches an analogous connector 129 (coupling part 129, Fig. 3A, [0082]) having an analogous base part 137 (head portion 137, [0084]), an analogous strap mount 131, having an analogous first mount part 131, 135  (D-ring portion 131, thinned portion 135, [0082]), the strap mount depending flexibly from the buckle assembly (Fig. 3A shows the strap mount including thin portion 135 depending from base part the thinned portion 135 [part of strap mount] is flexible at least in part due to its thinned profile, [0085]) and the strap mount integrally connected to the base part (Fig. 3A, [0085]) such that the base part is rigid ([0085]) when the strap mount bends relative thereto ([0085]).  
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to provide that the strap mount of the connector of Ingimundarson as combined is flexibly depending from the buckle assembly and the strap mount is integrally connected to the base part such that the base part is rigid when the strap mount bends relative thereto, as taught by Brookover, in order to provide an improved connector that permits some laxity or adjustability when tensioning a strap (Brookover, [0085]).
Ingimundarson as combined in view of Brookover discloses the invention as described above and further discloses wherein the strap mount defines along at least one side thereof a recess 135 (Brookover, [0085]) resulting in a reduced thickness region (Brookover, [0085]), the recess located between the clearance and the base part (the recess is located on the strap mount which is between the clearance and the base part, Ingimundarson, Fig. 21), the recess defines first graduated tapered sections (see annotated Fig. 3A below; graduated is defined as “marked with divisions”, dictionary.com; sides of the recess are tapered and are marked with divisions between section 135 and 122 and 137; divisions are shown below in the annotated Figure) 


    PNG
    media_image3.png
    600
    844
    media_image3.png
    Greyscale

adjacent to the base part (annotated Fig. 3A above) and second graduated sections (see annotated Fig. 3A above which shows a second graduated section  [top surface]; another second graduated section [bottom surface not seen in figure] is also present) extending into a first strap mount 131 (D-ring portion 131, [0082], [0085;  in Brookover second graduated sections extend into a strap mount 131, which strap mount may be a first strap mount or a second strap mount).
Ingimundarson as combined in view of Brookover discloses the invention as described above but does but does not explicitly disclose second graduated sections extending into the second strap mount.
Brookover teaches that it is known to structure a strap mount in the manner taught by Brookover and it would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to apply the structure of Brookover to both the first and second mounts of Ingimundarson for the purposes of providing an improved connector that permits some laxity or adjustability when tensioning a strap (Brookover, [0085]).
Ingimundarson as combined in view of Brookover discloses the invention as described above.
Ingiumdarson as combined in view of Brookover does not disclose a strap mount formed from a polymeric material.  
Hu teaches an analogous strap mount 14 (molded reinforcement element, [0040]) formed from a polymeric material ([0040]).  
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to provide that the strap mount of the connector of Ingimundarson as combined in view of Brookover is formed from a polymeric material, as taught by Hu, in order to provide an improved connector that is not brittle and sufficiently strong (Hu, [0040]).
Regarding claim 4, Ingimundarson as combined in view of Brooker and Hu discloses the invention as described above and further discloses wherein the first and second mount parts are pivotable relative to one another in first and second rotational directions, respectively (Brookover, [0085] a hinged or thin  portion 135 permits some laxity or adjustability and is flexible when tensioning a strap carried by coupling parts [tensioning of a strap would occur in a first rotational direction and release from tension would occur in a second rotational direction, see Fig. 1 where strap 74 extends around a limb to be inserted in the orthopedic device 10]; the hinge portion 135 is flexible at least in part due to its thinned profile, [0085]; D-ring portion 131 has a slot for receiving the strap, [0082]; strap carried by coupling parts, [0085];  thus  it follows that the first and second mount parts which include the hinge part 135 with thinned profile are pivotable [as a hinge is pivotable] relative to one another in first and second rotational directions, respectively, as a strap associated with each hinge part with thinned profile is tensioned in one direction and then released in another direction).
Regarding claim 6, Ingimundarson as combined in view of Brookover and in further view of Hu discloses the invention as described above and further discloses wherein the clearance has a tapered width (see Ingimundarson, annotated Fig. 21 below; tapered side of first mount part forms tapered width).

    PNG
    media_image4.png
    665
    624
    media_image4.png
    Greyscale


Regarding claim 7, Ingimundarson as combined in view of Brookover and in further view of Hu discloses the invention as described above and further discloses wherein the strap mount is formed from a plastic (Ingimundarson, [0231]) and the base part is formed from a material different from the strap mount (protruding part 197 [part of base part] formed of metal, Ingimundarson, [0232]), the at least one strap being formed from a textile material (Ingimundarson, [0125]).
Ingimundarson as combined in view of Brookover and in further in view of Hu discloses the invention as described above but does not disclose that the plastic the strap mount is formed from is a thermoplastic elastomer.
Hu teaches an analogous strap mount 14 (molded reinforcement element, [0040]) formed from a thermoplastic elastomer ([0040]).  
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to provide that the strap mount of the connector of Ingimundarson as combined in view of Brookover is formed from a thermoplastic elastomer, as taught by Hu, in order to provide an improved connector that is not brittle and sufficiently strong (Hu, [0040]).
Regarding claim 9, Ingimundarson as combined in view of Brookover and in further view of Hu discloses the invention as described above and further discloses wherein end portions of the first and second mount parts have a greater thickness than the recess 135 (portions on either side of recess 135 which are a part of each mount part [annotated Fig. 3A below] have a greater thickness than thinned section, Brookover, [0085], see annotated Brookover, Fig. 3A below).

    PNG
    media_image5.png
    532
    418
    media_image5.png
    Greyscale

Regarding claim 12, Ingimundarson as combined in view of Brookover and in further view of Hu discloses the invention as described above and further discloses wherein the strap mount flares away from the buckle assembly by having a greater width than the buckle assembly (flare is defined as “to open or spread outward”, merriamwebster.com; see annotated Fig. 21 below where the strap mount spreads outwardly [flares] and where the strap mount has a greater width than the buckle assembly [including base part] seen in annotated Fig. 21 below)


    PNG
    media_image6.png
    456
    544
    media_image6.png
    Greyscale

Regarding claim 20  Ingimundarson discloses a connector (in an embodiment of Figs. 7 – 29; see annotated Fig. 7 above with regard to claim 1 rejection), comprising: Application No: 16/154,199Art Unit: 3786Attorney Docket No.: 19793.556.17/14a buckle assembly 32 ([0106]) having a base part 26 (part of bracket assembly 26, [0134], see annotated Fig. 21 above with regard to claim 1); a strap mount 26 (see bracket parts [first mount part and second mount part] of bracket assembly 26 in annotated Fig. 21 above with regard to claim 1 rejection) depending from the buckle assembly (see annotated Fig 21), the strap mount integrally connected to the base part (Fig. 21) and the strap mount flaring away from the buckle assembly by having a greater width than the buckle assembly (flare is defined as “to open or spread outward”, merriamwebster.com; see annotated Fig. 21 above with regard to claim 12 rejection where the strap mount spreads outwardly [flares] and where the strap mount has a greater width than the buckle assembly [including base part seen in annotated Fig. 21]); wherein the one of more mount parts include first and second mount parts extending in first and second directions, respectively, at first and second angles (annotated Fig. 21), respectively, relative to a center lateral axis of the base part, the first and second angles being different from one another (annotated Fig. 21 with regard to claim 1); wherein the first and second mount parts are divided by a clearance formed through a thickness of the strap mount (annotated Fig. 21), the first and second mount parts commence at the clearance (annotated Fig. 21);  the first and second mount parts each having a connection interface with a thickness greater than at least a portion of the strap mount (strap mount includes clearance for receiving strap, see Fig 21 which shows strap 18 received in clearance; portions of strap mount around clearance have a thickness greater than the clearance [portion of the strap mount]) to accommodate for overmold attachment of a textile strap thereto (disclosed structure capable of this intended use).
Ingimundarson as combined discloses the invention as described above.
Ingimundarson does not disclose a strap mount being formed of a polymeric material and flexibly depending from the buckle assembly and the strap mount being formed from a thermoplastic elastomer and the base part being formed from a material different from the strap mount and being rigid relative to the thermoplastic elastomer which bends relative to the base part and which the base part does not yield to bending according to bending of the strap mount. Application No: 16/154,199Art Unit: 3786Attorney Docket No.: 19793.556.1
Brookover teaches an analogous connector 129 (coupling part 129, Fig. 3A, [0082]) having an analogous base part 137 (head portion 137, [0084]), an analogous strap mount 131, having an analogous first mount part 131, 135  (D-ring portion 131, thinned portion 135, [0082]), the strap mount depending flexibly from the buckle assembly (Fig. 3A shows the strap mount including thin portion 135 depending from base part; the thinned portion 135 [part of strap mount] is flexible at least in part due to its thinned profile, [0085]).  
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to provide that the strap mount of the connector of Ingimundarson  is flexibly depending from the buckle assembly, as taught by Brookover, in order to provide an improved connector that permits some laxity or adjustability when tensioning a strap (Brookover, [0085]).
Ingimundarson in view of Brookover discloses the invention as described above and further discloses wherein the strap mount defines along at least one side thereof a recess 135 (Brookover, [0085]) resulting in a reduced thickness region (Brookover, [0085]), the recess located between the clearance and the base part (the recess is located on the strap mount which is between the clearance and the base part, see Ingimundarson, annotated Fig. 21 with regard to claim 1), the recess defines first graduated tapered sections (see annotated Fig. 3A above with regard to claim 1; graduated is defined as “marked with divisions”, dictionary.com; sides of the recess are tapered and are marked with divisions between section 135 and 122 and 137; divisions are shown in the annotated Figure 3A) adjacent to the base part (annotated Fig. 3A with regard to claim 1) and second graduated sections (see annotated Fig. 3A above with regard to claim 1 which shows a second graduated section on top [top surface]; another; another second graduated section [bottom surface not seen in figure] is also present) extending into a first strap mount 131 (D-ring portion 131, [0082], [0085;  in Brookover second graduated sections extend into a strap mount 131, which strap mount may be a first strap mount or a second strap mount).
Ingimundarson as combined in view of Brookover discloses the invention as described above but does but does not explicitly disclose second graduated sections extending into the second strap mount.
Brookover teaches that it is known to structure a strap mount in the manner taught by Brookover and it would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to apply the structure of Brookover to both the first and second mounts of Ingimundarson for the purposes of providing an improved connector that permits some laxity or adjustability when tensioning a strap (Brookover, [0085]).
Ingimundarson as combined in view of Brookover discloses the invention as described above.
Ingiumdarson as combined in view of Brookover does not disclose a strap mount formed from a polymeric material which is a thermoplastic elastomer  
Hu teaches an analogous strap mount 14 (molded reinforcement element, [0040]) formed from a polymeric material which is a thermoplastic elastomer ([0040]).  
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to provide that the strap mount of the connector of Ingimundarson as combined in view of Brookover is formed from a polymeric material which is a thermoplastic elastomer, as taught by Hu, in order to provide an improved connector that is not brittle and sufficiently strong (Hu, [0040]).
Ingimundarson in view of Brookover, and in further view of Hu discloses the invention as described above and further discloses wherein the base part is formed from a material different from the strap mount (protruding part 197 [part of base part] formed of metal, Ingimundarson, [0232]; strap mount formed from a material different from the strap mount, Ingimundarson [0231]), the at least one strap being formed from a textile material (Ingimundarson, [0125]).
Regarding claim 21, Ingimundarson as combined in view of Brookover and in further view of Hu discloses the invention as described above and further discloses wherein the strap mount flares away from the buckle assembly by having a greater width than the buckle assembly, the first mount forming a greater width than a width of the second mount (flare is defined as “to open or spread outward”, merriamwebster.com; see annotated Ingimundarson Fig. 21 below  where the strap mount spreads outwardly [flares] and where the strap mount has a greater width than the buckle assembly [including base part seen in annotated Ingimundarson Fig. 21 below])

    PNG
    media_image7.png
    314
    379
    media_image7.png
    Greyscale

the first mount forming a greater width than a width of the second mount (see annotated Ingimundarson Fig. 21 below where a width of the first mount is greater than an inner width of the second mount part).

    PNG
    media_image8.png
    337
    327
    media_image8.png
    Greyscale
 
Regarding claim 22, Ingimundarson as combined in view of Brookover and in further view of Hu and further discloses wherein the first mount part extends longer relative from the base part than the second mount part extends relative from the base part (see annotated Fig. 57 below where first mount part appears to extend longer relative from the base part than the second mount part).

    PNG
    media_image9.png
    419
    364
    media_image9.png
    Greyscale



Ingimundarson as combined in view of Brookover and in further view of Hu disclose the invention as described above but does not explicitly disclose wherein the first mount part extends longer relative from the base part than the second mount part extends relative from the base part.
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention to provide that the first mount part extends longer relative from the base part than the second mount part extends relative from the base part as Applicant appears to have placed no criticality on the claimed lengths (applicant makes no discussion of the different lengths in the specification and therefore leaves the precise dimension choice to the designer), since the device of Ingimundarson as modified would function equally well with claimed relative dimensions, and since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device”.”  In re Gardner V. Tec Syst., Inc., 725 F. 2d, 1338, 220 USPQ 777 (Fed. Cir. 1994).  
Regarding claim 23, Ingimundarson as combined in view of Brookover and in further view of Hu discloses the invention as described above and further discloses wherein the first and second strap mounts form different shapes relative to one another (see annotated Ingimundarson Fig. 7 below and Fig. 21 where one bracket of the strap mount has an angled side as compare to the other bracket of the strap mount which has a straight side; thus have different shapes relative to one another).


    PNG
    media_image10.png
    599
    434
    media_image10.png
    Greyscale

Regarding claim 24, Ingimundarson in view of Brookover and  in further view of Hu discloses the invention as described above and further discloses wherein the buckle assembly has a lever 190 pivotally and lockingly connect to a pivot point to an analogous brace part 189, 193 (Ingimundarson, , [0229]).
Claim 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ingimundarson (US 2006/0135903) in view of Brookover (US 2016/008157), in view of Hu (US 2011/0146032) and in further view of Lee (2012/0046585).
Regarding claim 10, Ingimundarson as combined in view of Brookover and in further view of Hu disclose the invention as described above.
Ingimundarson as combined in view of Brookover and in further view of Hu does not disclose wherein the first and second mount parts each define a set of perforations varying in individual size and density of arrangement relative to their location at an end portion of the first and second mount parts to provide additional flexure near the end portion.
Lee teaches an analogous connector 20 (subshell 20, [0051], see annotated Fig. 5 below) 

    PNG
    media_image11.png
    359
    556
    media_image11.png
    Greyscale


comprising an analogous first strap mount part 106 ( slot 106, [0068]), an analogous second strap mount part (slot 104, [0068]) and an analogous base part (annotated Fig. 5), wherein the first and second mount parts each define a set of perforations 108, 110 (openings 108, 110, [0070) varying in individual size and density of arrangement relative to their location (one of each of the openings 110 and 108 is bigger than the other thus vary in size; also the openings 108, 110 are not present in certain sections thus vary in density relative to their location, see annotated Fig. 5) at an end portion (annotated Fig. 5) of the first and second mount parts to provide additional flexure near the end portion ([0070]).
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to provide that the first and second mount parts of the connector of Ingimundarson as combined in view of Brookover and in further view of Hu each define a set of perforations varying in individual size and density of arrangement relative to their location at an end portion of the first and second mount parts to provide additional flexure near the end portion, as taught by Lee, in order to provide an improved connector that facilitates ventilation and flexure, [Lee, [0070]).
Regarding claim 11, Ingimundarson as combined in view of Brookover and in further view of Hu disclose the invention as described above.
Ingimundarson as combined in view of Brookover and in further view of Hu does not disclose wherein the strap mount defines a set of perforations proximate to the base part, and varying in individual size and density of arrangement relative to their location to the base part to provide additional flexure of the strap mount near the base part.
Lee teaches an analogous connector 20 (subshell 20, [0051], see annotated Fig. 5 above with regard to claim 10) comprising an analogous strap mount 106, 108 (slot 106, [0068], slot 108, [0068]; strap mount includes first and second strap mount parts labeled in annotated Fig. 5) and an analogous base part (annotated Fig. 5) wherein the strap mount defines a set of perforations 108, 110 (openings 108, 110, [0070) proximate to the base part (annotated Fig. 5), and varying in individual size and density of arrangement relative to their location to the base part (one of each of the openings 110 and 108 is bigger than the other thus vary in size; also the openings 108, 110 are not present in certain sections thus vary in density relative to their location to the base part, see annotated Fig. 5) to provide additional flexure of the strap mount near the base part ([0070]).
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to provide that strap mount of the connector of Ingimundarson as combined in view of Brookover and in further view of Hu defines a set of perforations proximate to the base part, and varying in individual size and density of arrangement relative to their location to the base part to provide additional flexure of the strap mount near the base part , as taught by Lee, in order to provide an improved connector that facilitates ventilation and flexure, [Lee, [0070]).
Claim 13-14 and 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ingimundarson (US 2006/0135903) in view of Brookover (US 2016/008157), in view of Hu (US 2011/0146032) and in further view of Parker (US 2010/0268243).
Regarding claim 13, Ingimundarson discloses a strap assembly (in an embodiment of Figs. 7 – 29; see Fig. 7 showing assembly with straps 28, 30, [0107], straps 18, 20, [0100]) comprising a connector (in an embodiment of Figs. 7 – 29; see annotated Fig. 7 above with regard to claim 1 rejection ) a buckle assembly 32 ([0106]) having a base part 26 (part of bracket assembly 26, see annotated Fig. 21 above with regard to claim 1 rejection, [0134]); a strap mount 26 (see bracket parts [first mount part and second mount part] of annotated Fig. 21 above with regard to claim 1 rejection) depending from the buckle assembly (see annotated Fig. 21), the strap mount integrally connected to the base part (Fig. 21), the strap mount having at least one mount part ([bracket]) extending away from the base part (annotated Fig. 21),  the at least one mount part having a connection interface at an end portion thereof (annotated Fig. 21), the connection interface having a thickness greater than at least a portion of the strap mount (strap mount includes clearance [slot] for receiving strap, see Fig 21 which shows strap 18 received; portions of strap mount around clearance have a thickness greater than the clearance [portion of the strap mount]); and at least one strap 18 secured to the strap mount at the connection interface of the at least one mount part and extending therefrom (see Fig. 21 where strap 18 extends from the strap mount); wherein the one of more mount parts include first and second mount parts extending in first and second directions, respectively, at first and second angles (see annotated Fig. 21 with regard to claim 1), respectively, relative to a center lateral axis of the base part, the first and second angles being different from one another (annotated Fig. 21); wherein the first and second mount parts are divided by a clearance formed through a thickness of the strap mount (annotated Fig. 21), the first and second mount parts commence at the clearance (annotated Fig. 21).
Ingimundarson in the first embodiment of Figs. 7-29 does not explicitly disclose the buckle assembly has a lever pivotally and lockingly connect to a pivot point to a base part.
	Ingimundarson teaches in a second embodiment of Figs. 56-59 an analogous buckle assembly 189, 193, 190 (base element 189, base element 193, lever body 190, [0027]-[0028]) and an analogous strap mount 191, 195 (brackets, 191, 195, [0027]-[0028]) wherein the buckle assembly has a lever 190 pivotally and lockingly connect to a pivot point to an analogous brace part 189, 193 ([0229]).
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to provide that the buckle assembly of the connector of the first embodiment of Ingimundarson of Figs. 7-29 has a lever pivotally and lockingly connect to a pivot point to a brace part, as taught by a second embodiment of Ingimundarson (Figs. 56-59) in order to provide an improved connector that has a mechanism to removably connect it to objects as needed).
Ingimundarson as combined discloses the invention as described above.
Ingimundarson does not disclose a strap mount formed from a polymeric material and flexibly depending from the buckle assembly and the strap mount integrally connected to the base part such that the base part is rigid when the strap mount bends relative thereto.
Brookover teaches an analogous connector 129 (coupling part 129, Fig. 3A, [0082]) having an analogous base part 137 (head portion 137, [0084]), an analogous strap mount 131, having an analogous first mount part 131, 135  (D-ring portion 131, thinned portion 135, [0082]), the strap mount depending flexibly from the buckle assembly (Fig. 3A shows the strap mount including thin portion 135 depending from base part the thinned portion 135 [part of strap mount] is flexible at least in part due to its thinned profile, [0085]) and the strap mount integrally connected to the base part (Fig. 3A, [0085]) such that the base part is rigid ([0085]) when the strap mount bends relative thereto ([0085]).  
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to provide that the strap mount of the connector of Ingimundarson as combined is flexibly depending from the buckle assembly and the strap mount is integrally connected to the base part such that the base part is rigid when the strap mount bends relative thereto, as taught by Brookover, in order to provide an improved connector that permits some laxity or adjustability when tensioning a strap (Brookover, [0085]).
Ingimundarson as combined in view of Brookover discloses the invention as described above.
Ingiumdarson as combined in view of Brookover does not disclose a strap mount formed from a polymeric material wherein the polymeric material of the strap mount is secured about an end portion of the at least one strap, such that the polymeric material is cured and shrunk about the at least one strap such that the polymeric material of the strap mount interlocks with a textile material forming the at least one strap.  
Hu teaches an analogous strap mount 14 (molded reinforcement element, [0040]) formed from a polymeric material ([0040]) wherein the polymeric material of the strap mount is secured about an end portion of the at least one strap ([0040], Fig. 1), such that the polymeric material is cured ([0040]) about the at least one strap such that the polymeric material of the strap mount interlocks with a textile material 16 (locking elements 16 such as loop, [0040]) forming the at least one strap (Fig. 1, [0040])..  
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to provide that the strap mount of the connector of Ingimundarson as combined in view of Brookover is formed from a polymeric material, wherein the polymeric material of the strap mount is secured about an end portion of the at least one strap, such that the polymeric material is cured about the at least one strap such that the polymeric material of the strap interlocks with a textile material forming the at least one strap, as taught by Hu, in order to provide an improved connector that is not brittle and sufficiently strong (Hu, [0040]).

Ingimundarson as combined in view of Brookover and in further view of Hu discloses the invention as described above but does not explicitly disclose that the polymeric material is shrunk about the at least one strap.
Parker teaches use of an analogous polymer material that is heat shrinkable and curable.
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to provide that the polymeric material of the strap mount of the connector of Ingimudarson as combined in view of Brooker and Hu that is cured about the at least one strap is shrunk, as taught by Parker, in order to provide an improved connector that causes it to thermally bond (Parker, [0030]).
Regarding claim 14, Ingimundarson as combined in view of Brookover, Hu and Parker discloses the invention as described above and further discloses wherein the at least one strap is integrally and non-adjustably secured to the strap mount (Hu, [0040]).
Regarding claim 17, Ingimundarson as combined in view of Brookover, Hu and Parker discloses the invention as described above and further discloses and wherein the first and second mount parts are pivotable relative to one another in first and second rotational directions, respectively (Brookover, [0085] a hinged or thin  portion 135 permits some laxity or adjustability and is flexible when tensioning a strap carried by coupling parts [tensioning of a strap would occur in a first rotational direction and release from tension would occur in a second rotational direction, see Fig. 1 where strap 74 extends around a limb to be inserted in the orthopedic device 10]; the hinge portion 135 is flexible at least in part due to its thinned profile, [0085]; D-ring portion 131 has a slot for receiving the strap, [0082]; strap carried by coupling parts, [0085];  thus  it follows that the first and second mount parts which include the hinge part 135 with thinned profile are pivotable [as a hinge is pivotable] relative to one another in first and second rotational directions, respectively, as a strap associated with each hinge part with thinned profile is tensioned in one rotational direction and then released in another rotational direction).
Regarding claim 18 Ingimundarson as combined in view of Brooker, Hu and Parker discloses the invention as described above and further discloses wherein the strap mount defines along at least one side thereof a recess 135 (thinned portion 135, Brookover, [0085]) resulting in a reduced thickness region (Brookover, [0085]), an end portion of the strap mount having a greater thickness than the recess ([0085], section 133 of strap mount has a greater thickness than 135, Brookover [0085]) whereat the strap mount secures to the at least one strap ([0085]) , the recess being located between the clearance and the base part (the recess is located on the strap mount which is between the clearance and the base part, see Ingimundarson, annotated Fig. 21), the recess defines first graduated tapered sections adjacent to the base part (see annotated Brookover Fig. 3A above with regard to claim 13; graduated is defined as “marked with divisions”, dictionary.com; sides of the recess are tapered and are marked with divisions between section 135 and 122 and 137) ), and second graduated sections extending into the strap mount 131 (D-ring portion 131, Brookover, [0082], [0085]; see annotated Brookover Fig. 3A above with regard to claim 13 which shows a second graduated section  [top surface]; another second graduated section [bottom surface not seen in figure] is also present).
Regarding claim 19, Ingimundarson as combined in view of Brookover, in view of Hu and in further view of Parker discloses the invention as described above and further discloses wherein the strap mount is formed from a plastic (Ingimundarson, [0231) and the base part is formed from a material different from the strap mount (protruding part 197 [part of base part] formed of metal, Ingimundarson, 232), the at least one strap being formed from a textile material (Ingimundarson, [0125]).
Ingimundarson as combined in view of Brookover, in view of Hu and in further view of Parker discloses the invention as described above but does not disclose that the strap mount is formed from is a thermoplastic elastomer.
Hu teaches an analogous strap mount 14 (molded reinforcement element, [0040]) formed from a thermoplastic elastomer ([0040]).  
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to provide that the strap mount of the connector of Ingimundarson as combined in view of Brookover is formed from a thermoplastic elastomer, as taught by Hu, in order to provide an improved connector that is not brittle and sufficiently strong (Hu, [0040]).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GINA MCCARTHY whose telephone number is (408)918-7594. The examiner can normally be reached Monday - Friday, 7:00-3:30 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alireza Nia can be reached on 571-270-3076. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/G.M./Examiner, Art Unit 3786                                                                                                                                                                                                        

/ERIN DEERY/Primary Examiner, Art Unit 3754